Citation Nr: 9917653	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of whether the appellant is the surviving 
spouse of the veteran for purposes of dependency and 
indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION


The veteran served on active duty from May 1956 to May 1959, 
and from June 1959 to July 1976.

This is an appeal from a January 1996 decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted regarding a prior claim that 
denied the appellant recognition as the veteran's surviving 
spouse for purposes of entitlement to DIC benefits.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 8, 1998, at 
which time she testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

It is also noted that the appellant submitted additional 
evidence to the Board at her September 1998 hearing for which 
she requested waiver of the RO's consideration thereof in 
favor of review by the Board.  Accordingly, the Board will 
accept and consider the evidence submitted by the appellant 
pursuant to 38 C.F.R. § 20.1304(c) (1998).



FINDINGS OF FACT

1.  Recognition of the appellant as the surviving spouse of 
the veteran for purposes of DIC benefits was previously 
denied by the RO in November 1982.  The appellant did not 
file an appeal with respect to that decision and therefore, 
the RO's decision became final.

2.  Evidence associated with the claims file since November 
1982 is so significant that it must be considered in order to 
fairly decide whether the appellant is entitled to 
recognition as the surviving spouse of the veteran.


CONCLUSIONS OF LAW

1.  The RO's decision of November 1982 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran for purposes of DIC benefits, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1998).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.
Recognition of the appellant as the veteran's surviving 
spouse was denied by the RO in November 1982.  The appellant 
did not appeal the RO's decision and hence, it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).  The facts before the RO at that time were 
significant for the following:

The veteran married L. S. on August 3, 1959, in York County, 
South Carolina.  Proof of that marriage was of record when 
the RO denied the appellant's claim in 1982.  Two children 
were born to their union.  However, there also was proof that 
the appellant married the veteran on April 4, 1980, in 
Madison County, Alabama.  This marriage continued until the 
veteran's death on May 7, 1982, and no children were born to 
their union.  The appellant was divorced at the time she 
married the veteran and proof of that divorce was of record.

Additional documents in the claims file indicated that the 
veteran referred to the appellant as his wife in connection 
with claims for VA benefits from approximately December 8, 
1981, and that his address and hers were the same 
(Huntsville, Alabama) from the time of their marriage until 
his death.  His first spouse, L. S., however, informed the RO 
in September 1982 that she and the veteran cohabited from the 
time of their marriage in 1959 until his death in 1982, 
although she acknowledged that he only came home on the 
weekends from the time he started working in Huntsville, 
Alabama.  Records in the file indicated that the veteran 
started working in Huntsville in June 1978.  In connection 
with her original claim, the appellant informed the RO that 
she knew of the veteran's prior marriage to L. S., but 
married him on his word that he had divorced her in August 
1972.  Their marriage license reflected one prior marriage 
and divorce for each.  However, efforts to obtain proof of 
such a divorce were not successful.  On the basis of these 
facts, the RO determined that L. S. was the proper claimant 
to be recognized as the surviving spouse of the veteran, 
essentially for the following reasons:

[L. S.] insists that there was no 
separation between her and the veteran.  
It does appear from available evidence 
that his marriage to [the appellant] was 
a fact of which she was completely 
ignorant.  He apparently continued to 
maintain his marital relationship with 
her while living in a similar 
relationship with [the appellant].  In 
the absence of evidence to the contrary, 
her statements must be accepted that 
there was no separation between them 
prior to his death.

In view of a determination that there was 
no separation or other termination of the 
marital relationship between the veteran 
and [L. S.], then there is no alternative 
but to find that [the appellant's] 
marriage to the veteran was not valid 
because the legal impediment that existed 
in the form of his ongoing marriage to 
[L. S.].  [Emphasis added].

In view of the above, the RO concluded that the appellant's 
marriage to the veteran could not be deemed valid [under what 
is now 38 C.F.R. § 3.52] because a claim had been filed by L. 
S. who was determined to be the legal widow of the veteran 
found entitled to DIC benefits.

Evidence associated with the claims file since the November 
1982 decision consisted mainly of duplicates of previously 
considered documents; however, the appellant submitted a copy 
of an Order from the Chancery Court at Lebanon which 
indicated that L. S.'s divorce proceeding against the veteran 
was dismissed for want of prosecution on May 1, 1978.  While 
this document proves that L. S. never was divorced from the 
veteran, it impeaches her credibility to a substantial degree 
with regard to the field examination interview she provided 
in September 1982.  As noted above, she informed the RO at 
that time that the veteran and her cohabited as man and wife 
until his death and that, in effect, there was never any 
problems between the two notwithstanding his arrangement 
beginning in 1978 of working in Huntsville and then commuting 
back to their residence on weekends.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims based on the submission 
of "new and material evidence."  In the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the U. S. Court of Veterans Appeals (the U. S. Court 
of Appeals for Veterans Claims on and after March 1, 1999) 
(hereinafter "the Court") impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  A well-grounded claim is a plausible 
claim, and one which is meritorious on its own or capable of 
substantiation.  Such a claim may not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991.).  Murphy v. Derwinski, 1 Vet. App. 78, 
80 (1990).  The claim must be accompanied by supporting 
evidence, an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited facts for consideration, the Board will 
reopen this case.  When read together with the appellant's 
contentions on appeal, the Board concludes that the new 
evidence submitted since the November 1982 decision, 
specifically, the Lebanon Chancery Court's Order dated May 1, 
1978, is sufficiently significant that it must be considered 
in order to fairly decide the merits of the claim.  As 
alluded to above, this document proves that L. S. and the 
veteran had at least initiated proceedings to obtain a 
divorce in 1978, a time period which coincided with the 
veteran's relocation to Huntsville, Alabama.  In the opinion 
of the Board, this document suggests that the veteran and L. 
S. separated in 1978 when he moved away to Huntsville, a 
finding that clearly conflicts with the information provided 
by L S. in September 1982.  Moreover, given L. S.'s 
statements made in September 1982, the document places into 
considerable doubt her statements as to their cohabitation 
from 1978 forward.  Also, as noted above, it is clear that 
the RO's decision in November 1982 was based in large part on 
the fact that evidence of a "separation or other termination 
of the marital relationship" between the veteran and L. S. 
could not be obtained, hence supporting L. S.'s claim in 
1982.  The aforementioned Order from the Chancery Court 
clearly alters the facts in this case, sufficient at least 
for the Board to conclude that at this time, all of the 
evidence must be considered in order to fairly decide the 
merits of the appellant's appeal.


ORDER

To the extent of the finding that evidence submitted since 
the RO's November 1982 decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
recognition as the surviving spouse of the veteran for 
purposes of DIC, the appeal is granted.


REMAND

In view of above, the Board will remand this case in order to 
allow the RO to readjudicate the case based on the entire 
evidentiary record.  Further, the Board will direct the RO to 
obtain an opinion from its Regional Counsel addressing the 
legal matters raised, namely, the validity of the appellant's 
marriage under Alabama law to the veteran.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must obtain an opinion from 
the Regional Counsel addressing the 
validity of the appellant's April 1980 
marriage to the veteran vis-à-vis his 
prior marriage to L. S.  The opinion 
should include a thorough discussion of 
the applicable state laws and relevant 
judicial precedents with regard to this 
issue.  This opinion should be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.  
A complete rationale for any opinion 
expressed must be provided.  The report 
generated as a result of this request 
should thereafter be associated with the 
claims folder.

2.  Subsequently, the RO must review the 
claims folder and ensure that the 
aforementioned opinion report is in 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action. See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Following completion of the above, 
the RO must readjudicate the claim.  With 
regard to the reopened claim, the RO's 
readjudication of this claim should be 
based on a merits-based review of the 
evidence of record.  If the decision on 
the appealed claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO subsequent to the issuance of the 
March 1998 supplemental statement of the 
case.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

